Citation Nr: 0702190	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-05 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, & daughter


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
August 1964, and from October 1964 to June 1970.  

In a July 1985 rating decision, the RO denied the veteran's 
claim for service connection for "hearing loss."  Although 
notified of the decision, the veteran did not perfect an 
appeal.  In December 2002, the veteran sought to reopen his 
claim for right ear hearing loss.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In July 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the New Orleans 
RO.  At the hearing, the veteran submitted additional 
evidence directly to the Board.  The evidence consisted of a 
statement from the veteran's daughter.  The veteran waived 
his right to have the RO consider the evidence in the first 
instance.  38 C.F.R. §§ 20.800, 20.1304(a) (2006).  The Board 
accepts this evidence into the record on appeal.  

In a January 2005 statement of the case, the RO granted the 
veteran's petition to reopen his claim for service connection 
for right ear hearing loss.  The claim was then denied on the 
merits.  Regardless of what the RO has done, the Board must 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
This is so because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claim for 
service connection for right ear hearing loss as a claim to 
reopen.  

(The decision below addresses the veteran's petition to 
reopen his claim for service connection for right ear hearing 
loss.  Consideration of the underlying claim for service 
connection is deferred pending completion of the development 
sought in the remand that follows the decision.)  


FINDINGS OF FACT

1.  In a July 1985 rating decision, the RO denied the 
veteran's claim for service connection for right ear hearing 
loss.  Although notified of the denial, the veteran did not 
perfect an appeal of the decision.  

2.  Additional evidence associated with the claims file since 
the RO's July 1985 denial does, by itself or considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for right ear hearing loss.  


CONCLUSIONS OF LAW

1.  The July 1985 RO decision that denied service connection 
for right ear hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  Since the July 1985 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for right ear hearing loss 
are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1985 rating decision, the RO denied the veteran's 
claim for service connection for "hearing loss."  The 
veteran was notified of the decision but did perfect an 
appeal.  Thus, the decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In December 2002, the veteran 
sought to reopen his claim for right ear hearing loss.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the July 1985 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The veteran filed his original application for service 
connection for hearing loss in February 1985.  His 
contentions included the report that he suffered acoustic 
trauma while aboard the USS Stribling (DD-867) when the ship 
fired its 5-inch (barrel) gun while he was standing nearby.  
The Board notes that the RO denied the veteran's claim for 
service connection for hearing loss in July 1985 based on its 
review of the veteran's service and post-service medical 
records.  The RO apparently found a lack of medical evidence 
demonstrating that any hearing loss had been incurred in or 
aggravated by the veteran's active military service.  As 
such, the RO found that a grant of service connection was 
precluded.  

A review of the evidence added to the record since the RO's 
July 1985 rating decision includes a statement from a 
shipmate of the veteran, received in February 2003.  The 
shipmate reported that he served with the veteran aboard the 
USS Stribling during the ship's operations off the coast of 
Vietnam in 1969.  He identified an incident in which the 
veteran happened to open a hatch and stick his head outside 
at the time the USS Stribling was firing its 5-inch guns.  
The shipmate noted that, "I remember [the veteran] having 
trouble hearing out of the right ear for months after that."  

A review of the veteran's personnel records reflects that he 
was cited by the Commander Seventh Fleet for outstanding 
performance of duty while serving aboard the USS Stribling as 
Petty Officer in Charge of the forward fireroom from March to 
August 1969 during combat operations against the enemy.  A 
ship's history obtained from Internet sources notes that the 
USS Stribling operated off the coast of Vietnam in 1969 
during which time its duties included "bombardments on the 
gunline."  

As such, the Board finds that the above statement from a 
shipmate who reportedly served with the veteran aboard the 
USS Stribling is "new" in the sense that it was not 
previously before agency decision makers.  The Board also 
finds that the shipmate's statement is not cumulative or 
duplicative of evidence previously considered and is 
"material" for purposes of reopening the veteran's claim.  In 
this regard, the shipmate's statement corroborates the 
veteran's contention that he incurred acoustic trauma and 
hearing loss while aboard the USS Stribling (DD-867) when the 
ship fired its 5-inch gun while he was standing nearby.  The 
Board finds the shipmate's statement relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

As new and material evidence, in the form of the shipmate's 
statement, has been submitted, the criteria for reopening the 
claim for service connection for right ear hearing loss have 
been met.  


ORDER

As the criteria for reopening the claim for service 
connection for right ear hearing loss have been met; to this 
limited extent, the appeal is granted.  


REMAND

In light of the Board's conclusion that the claim for service 
connection for right ear hearing loss is reopened, the claim 
must be considered on a de novo basis.  The RO undertook such 
review as is reflected in the January 2005 statement of the 
case.  However, the Board finds that additional development 
of the underlying claim is warranted.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA's duty to assist includes affording the claimant 
an examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

In this case, the veteran has reported that he was exposed to 
constant loud noise while working in engineering spaces as a 
boiler technician.  As noted above, he has also contended 
that he suffered acoustic trauma and hearing loss while 
aboard the USS Stribling when the ship fired its 5-inch gun 
while he was standing nearby.  A review of the veteran's 
service medical records does not reflect complaints or 
treatment for acoustic trauma or loss of hearing.  While the 
veteran has contended that his hearing was not tested when he 
was discharged from service, a medical examination associated 
with the veteran's separation notes normal whispered voice 
test results.  

Post-service medical records reflect the veteran's complaint 
in January 1985 of a sudden loss of hearing in his right ear.  
In this respect, a summary from Our Lady of Lourdes Hospital, 
dated in January 1985, reflects the veteran was examined and 
tested after he complained of a complete loss of hearing in 
his right ear.  An associated audiological test was noted as 
revealing a total sensorineural hearing loss on the right 
side.  At that time, the veteran did not report a past 
medical history of acoustic trauma or hearing loss in his 
right ear while in the military.  Prior to his discharge from 
the hospital, the veteran was noted to have regained some 
hearing acuity in his right ear.  

At his hearing before the undersigned Veterans Law Judge in 
July 2006, the veteran appears to testify that the concussion 
from the 5-inch gun on the USS Stribling knocked him down a 
ship's ladder and that his right ear swelled up.  He also 
reported that he had total hearing loss in his right ear for 
three months.   

The Board notes that, the absence of in-service evidence of 
hearing loss is not fatal to a claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (nowhere do VA 
regulations provide that a claimant must establish service 
connection through medical records alone).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Furthermore, as noted above, the veteran's ship was 
identified as having been involved in combat operations per 
the veteran's noted award citation from the Commander Seventh 
Fleet.  The Board notes that under 38 U.S.C.A. § 1154(b) 
(West 2002), VA is required to accept as sufficient proof of 
service connection satisfactory lay or other evidence, with 
respect to an injury or disease claimed to have been incurred 
during combat, even in the absence of official records to 
corroborate incurrence of the claimed injury or disease, 
provided that the evidence is consistent with the 
circumstances, conditions, or hardships of such service, and 
to resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2006).  In this 
instance however, even assuming the applicability of section 
1154(b) to the veteran's claim, the statute does not obviate 
the requirement of medical evidence of a causal relationship 
between any current right ear hearing loss and what happened 
during military service.  See, e.g., Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Therefore, in light of the need for additional clinical 
findings and medical opinion, the RO should arrange for the 
veteran to undergo examination.  The examination should 
address the nature and etiology of any identified right ear 
hearing loss, and any medical opinion offered should be based 
upon consideration of the veteran's complete documented 
history and assertions through review of the claims file.  
Such examination is needed to fully and fairly evaluate the 
claim for service connection for right ear hearing loss.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of the requested examination pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the claim for service connection for right 
ear hearing loss on appeal.  Hence, failure to report to any 
such scheduled examination, without good cause, may result in 
the denial of the veteran's claim.  See 38 C.F.R. § 3.655(b) 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the claim is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
for a VA examination.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (both audiometry and speech 
discrimination testing) should be 
accomplished and all clinical findings 
should be reported in detail.  

In particular, the examiner should 
specifically indicate whether the veteran 
currently has hearing loss in his right 
ear to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
a speech recognition score using the 
Maryland CNC Test of less than 94 
percent).  

With respect to any identified right ear 
hearing loss disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the disability had its onset during 
the veteran's active military service.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for service 
connection for right ear hearing loss in 
light of all pertinent evidence (to 
include the statement from the veteran's 
daughter submitted at the July 2006 Board 
hearing) and legal authority.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


